DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on December 17, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2004/0206938) in view of Takei (US 2010/0143802).
For claim 1:  Barker teaches an electrode active material of the formula AaMbXcO-3c+1- (Barker in [0006]) where A is an alkali metal such as Li ([0020]), M is Mg and Co, inter alia ([0025], [0029]), and XcO-3c+1- is P2O7, inter alia ([0038], [0067]), which teaches or at least suggests the claimed composition formula Li2-x-MgxCoP2O7 comprising lithium, magnesium, cobalt, and phosphoric acid.  For the formula AaMbXcO-3c+1-, a has the value 0 ≤ a ≤ 6, b is 1 ≤ b  ≤ 4 and c is selected to maintain electroneutrality. ([0008-0010]).  In the case where the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).	The electrode is for an anode or cathode. ([0016])  
Barker does not explicitly teach the atomic proportions (i.e. subscripts) of the active material for x where x is equal to or greater than 0.01 and equal to or smaller than 0.2.  However, Takei in the same field of endeavor teaches cobalt with a small amount of one or two or more kinds of other elements such as magnesium (Mg), inter alia (Takei in [0065]), and where the atomic proportions (NB: the examples are for Mn) are 0.05, 0.025, 0.05, and 0.25 (Examples 3, 4, 7, and 8 of Barker).  This teaching applied to Barker’s formula of AaMbXcO-3c+1- where M is Co and Mg translates to a lower atomic proportion of Mg as compared to Co.  To this end, it is asserted that optimization of the atomic proportion of magnesium within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed subscripts are critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Additionally, the skilled artisan would find obvious to modify Barker so that magnesium is present in a small amount x, and optimize the amount of x within the range equal to or greater than 0.01 and equal to or smaller than 0.2.  The motivation for such a modification is an increase in discharge current capacity and charge and discharge efficiency. (Barker in [0064])  
	For claim 2:  For reasons already discussed, regarding the narrower range for x, the skilled artisan would find obvious to optimize the amount of Mg where x is equal to or greater .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2004/0206938) in view of Takei (US 2010/0143802), and further in view of Yang Kook et al. (US 2007/0111098)
The teachings of Barker and Takei are discussed above.
Barker does not explicitly teach a number average particle diameter is equal to or greater than 0.7 µm and equal to or smaller than 1.3 µm.  However, Yang Kook in the same field of endeavor teaches a particle diameter of between 0.1 and 2 µm for a cathode active material. (Yang Kook in [0025])  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  The skilled artisan would find obvious to further modify Barker so that the average particle diameter is within the claimed range.  The motivation for such a modification is to improve the packing density of the cathode active material and increase the electrode capacity. (Yang Kook in [0037])

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2004/0206938) in view of Takei (US 2010/0143802), and further in view of Saidi et al. (US 2003/0190526)
The teachings of Barker and Takei are discussed above.
2CO3, a cobalt source such as Co3O4 (Example 2), and a phosphoric acid source such as (NH4)2HPO4 (Example 1).
Barker does not explicitly teach the source of magnesium.  However, Saidi in the same field of endeavor teaches a magnesium source such as Mg(OH)2.  The skilled artisan would find obvious to further modify Barker with a magnesium source.  The motivation for such a modification is to provide an active element useful in Barker (Barker in [0029]) and in recognition of magnesium being capable of forming stable active materials while not impeding the insertion or removal of lithium. (Saidi in [0034])
For claim 5:  Barker further teaches heat-treating the mixture of the source materials at 600 ºC (Barker in [0069]), which is within the claimed temperature range of heat-treating performed from 470 ºC to 720 ºC.
	For claims 6-10:  It is asserted that the skilled artisan would find obvious that Li2CO3 is a lithium salt, Mg(OH)2 is a magnesium salt, Co3O4 is a cobalt salt, (NH4)2HPO4 is a phosphate, and that Li2CO3 and (NH4)2HPO4 are compounds serving as the lithium source and the phosphoric acid source. 
 	For claims 11-12:  Barker further teaches the positive electrode active material as part of a rechargeable battery comprising a positive electrode, a negative electrode, and a solid electrolyte disposed between the positive electrode and the negative electrode. (Barker in [0064])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 .  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722